RESOLUCIÓN
Se enmienda la Resolución Núm. EM-2002-4 del Tribunal Supremo de 30 de septiembre de 2002 a los efectos de sustituir al Ledo. Arturo Luis Dávila Toro, quien renunció a la Presidencia del Colegio de Abogados de Puerto Rico, por el Ledo. Carlos Mondríguez Torres, actual Presidente del Colegio, en virtud de que la designación del Presidente del Colegio de Abogados en el Comité para el Estudio de la Asignación de Abogados y Abogadas de Oficio es en carác-ter de oficio.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo